         Case 1:20-cv-03030-RJL Document 12-2 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 MI FAMILIA VOTA EDUCATION FUND;
 SARA SCHWARTZ; MARLA LOPEZ,

                        Plaintiffs,                           CASE NO: 1:20-cv-03030

        v.

 DONALD J. TRUMP, in his individual and
 official capacity as President of the United States;
 WILLIAM P. BARR, in his official capacity as
 Attorney General; and CHAD F. WOLF, in his
 official capacity as Acting Secretary of Homeland
 Security,

                        Defendants.


                                      [PROPOSED] ORDER

       Upon review of Plaintiffs’ Motion for Admission of Attorney Gillian Cassell-Stiga Pro

Hac Vice, it is, this ___ day of October 2020, by the United States District Court for the District

of Columbia, hereby ORDERED that

       The motion is GRANTED; and

       Attorney Gillian Cassell-Stiga IS ADMITTED pro hac vice to practice before this Court

for the purpose of the above-captioned action.




                                                             United States District Judge
